Appeal by the defendant from an order of the Supreme Court, Queens County (Mullings, J.), rendered March 6, 2006, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court’s determination designating the defendant a level two sex offender is supported by clear and convincing evidence (see Correction Law § 168-n [3]) and, therefore, should not be disturbed on appeal (see People v Morris, 33 AD3d 778 [2006]; People v O’Neal, 26 AD3d 365 [2006]; People v Davis, 26 AD3d 364 [2006]). Rivera, J.P., Spolzino, Florio and Angiolillo, JJ., concur.